Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.3 SEPARATION AGREEMENT This SEPARATION AGREEMENT, dated as of May 6, 2010 (this  Agreement ), is between Wave2Wave Communications, Inc., a Delaware corporation with a principal place of business at Continental Plaza, 6 th Floor, 433 Hackensack Avenue, Hackensack, New Jersey 07601 (the  Company ), and Andrew Bressman, an individual having an address at 14 Hoverman Road, Old Tappan, New Jersey 07675 (the  Employee ). WHEREAS, Employee entered into an employment agreement for a five year term, dated as of June 12, 2009, as amended by a First Amendment to Employment Agreement, dated as of November 20, 2009 (as so amended, the  Employment Agreement ), which states the terms and conditions of his employment with the Company as a senior executive and assistant to the Chairman of the Company; WHEREAS, the parties entered into a certain Stock Option Agreement, dated November 20, 2009 (the  Stock Option Agreement ); WHEREAS, the Employment Agreement provides that Employee may only be terminated pursuant to Section 3.2 thereof; WHEREAS, the Company desires to terminate Employees employment for reasons not encompassed within Section 3.2 of the Employment Agreement; WHEREAS, the Company and Employee have agreed that Employee would cease to be an employee of the Company prior to the effectiveness of the Companys initial public offering; WHEREAS, the Company and Employee agree to extend the Restricted Period (as that term is defined in the Employment Agreement); and WHEREAS, the Company and Employee wish to settle, fully and finally, any and all differences between them, including but not limited to, all claims related to the Employment Agreement, Employees employment with the Company and the termination thereof. NOW, THEREFORE, in consideration of the representations and promises made herein, and for other good and valuable consideration, the receipt and sufficiency of which the parties hereto agree, and intending to be legally bound, the parties enter into this Agreement and agree as follows: 1. Termination . Employees employment with the Company shall terminate without cause effective immediately prior to the listing of the Companys securities on the New York Stock Exchange (the  Termination Date ), subject to the terms and conditions hereof. Employee agrees that, other than as specifically set forth in this Agreement, Employee is not due any additional benefits, or compensation for unpaid salary, bonus, severance, or accrued or unused vacation time or vacation pay. 2. Salary Continuation . (a) Provided that the Employee executes this Agreement without revocation, the Company shall pay Employee the balance of his base salary due for the Term of the Employment Agreement at the rate then in effect under the Employment Agreement on the Companys regular bi-weekly pay day schedule (as in effect as of the Termination Date), less normal payroll deductions, until June 11, 2014, such that the total Base Salary to be paid to Employee equals Two Million Four Hundred Nineteen Thousand Seven Hundred Five Dollars ($2,419,705). The first installment shall be paid on the pay date that the Employee would have received his bi-weekly pay without regard to this Agreement and his change in status. 2 3. Extension of Non Compete . Provided that the Employee executes this Agreement without revocation, the Company shall pay to the Employee, or his designee, (i) Five Hundred Fifty-One Thousand Two Hundred and Fifty Dollars ($551,250) in one lump-sum amount, less normal payroll deductions, on the consummation of the Companys currently contemplated initial public offering (the IPO Date), and (ii) One Hundred Ninety-Eight Thousand Seven Hundred and Fifty Dollars ($198,750), in twelve substantially equal monthly installments, less normal payroll deductions, with the first payment being made on the date that is the thirtieth day after the IPO Date (the First Payment Date), and each subsequent monthly payment being made on the monthly anniversary of the First Payment Date, as consideration for the extension of the Restricted Period set forth in Article V of the Employment Agreement until June 11, 2015. It is intended that each installment of the payments provided for in clause (ii) in the preceding sentence shall be treated as a separate payment for purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and guidance issued thereunder, including Treas. Reg. § 1.409A -2(b) and Treas. Reg. § 1.409A -2(b)(2)(iii), and neither the
